Citation Nr: 1121037	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  01-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability related to a right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Son


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1974.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  This case was remanded by the Board in November 2003, December 2006, and December 2007 for additional development.

In March 2009, the Board issued a decision which denied the claim on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court set aside the Board's March 2009 decision and remanded the claim for further adjudication.


FINDING OF FACT

The medical evidence of record does not show that the Veteran's right foot disorder was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability related to a right foot disorder have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters dated in May 2001, May 2004, and January 2007 satisfied the duty to notify provisions, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  An independent medical opinion was provided to the Veteran in connection with his claim.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

In general, when a claimant experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted for his currently diagnosed right foot disorder, under the provisions of 38 U.S.C.A. § 1151, due to the failure of VA medical personnel to provide proper treatment.  Specifically, the Veteran claims that VA personnel caused his right foot to swell due to negligent treatment, misdiagnosed the right foot swelling as an infection, performed a surgical procedure on the Veteran without his consent, improperly administered anesthesia during the surgery, and caused infections in the right foot after the surgery was completed due to further negligent treatment.

The medical evidence of record shows that the Veteran complained of right foot and ankle pain on multiple occasions in February 1999 and March 1999.  Treatment for these complaints included an orthopedic examination on March 11, 1999, during which tenderness was noted on physical examination.

During March 1999, the Veteran was given numerous right foot and ankle x-rays.  A March 5th x-ray report found mild spurring of the calcaneous at the plantar tendon insertion.  A March 11th x-ray report found a "suggestion" of old trauma, with no acute osseous pathology.  A March 15th x-ray report found moderate degenerative changes.  A March 17th x-ray report found degenerative changes without evidence of osteomyelitis.  A March 22nd x-ray report found a normal right foot and ankle on joint examination.  A March 29th x-ray report stated there were findings "consistent with osteomyelitis" with an atypical distribution.  A second March 29th x-ray report found a normal right ankle on joint examination.

The Veteran's pain continued throughout this period, and he was scheduled for surgery on March 29, 1999.  Before the operation, a Request for Administration of Anesthesia and for Performance of Operations and Other Procedures form described the operative procedure as an irrigation and debridement of a right ankle infection.  The consent form included the following statement: "I request the performance of the above-named operation or procedure and of such additional operations or procedures as are found to be necessary or desirable, in the judgment of the professional staff of the below-named medical facility, during the course of the above-named operation or procedure."  The consent form stated that there were no exceptions to surgery or anesthesia.  The Veteran signed the consent form.

The March 29, 1999 VA surgical report stated that an incision and drainage of a right posterior ankle abscess was performed.  The pre- and post-operative diagnoses were abscess right posterior ankle.  The anesthesia was listed as an "[a]nkle block."

The Veteran's right foot complaints continued, and he was scheduled for a second surgery on April 15, 1999.  Before the operation, a consent form identical to the March 29, 1999 form stated that the operative procedure was debridement and irrigation of an abscess of the right foot.  The procedure was described as a cleaning of an infected foot.  The exceptions to surgery or anesthesia were listed as "do nothing."  The Veteran signed the consent form.

The April 15, 1999 VA surgical report stated that the procedures performed were a right ankle incision and debridement, a right partial calcaneotectomy, and a right ankle bead pouch.  The pre-operative diagnosis was right ankle abscess and the post-operative diagnosis was right calcaneus osteomyelitis.  The anesthesia was listed as "[g]eneral endotracheal."  The report noted that during the surgery, a small amount of pus was found in the cancellous bone of the calcaneus.  The calcaneotectomy was performed following this discovery.

The Veteran's right foot complaints continued, and he was scheduled for a third surgery on April 19, 1999.  Before the operation, a consent form identical to the previous consent forms stated that the operative procedure was debridement of right foot wounds.  The procedure was described as a cleaning up foot wounds.  The exceptions to surgery or anesthesia were listed as "do nothing."  The Veteran signed the consent form.

The April 19, 1999 VA surgical report stated that the procedure performed was an incision and debridement of the right ankle.  The pre- and post-operative diagnoses were right ankle osteomyelitis.  The anesthesia was listed as "[g]eneral endotracheal."

The medical evidence of record shows that the Veteran has continued to experience a right foot disorder since April 1999.

A December 2005 independent medical opinion stated that the examiner was unable to come to any conclusion regarding the treatment of the Veteran due to illegible records and insufficient documentation in the areas that were legible.

An August 2006 independent medical opinion stated that the examiner had reviewed "about 4 inch sheets of medical records, laboratory reports, and testimonials and over two and a half hours were spent in the review and preparation of the statement."  The examiner summarized the Veteran's pertinent medical history and concluded that

it is my professional opinion that the VA made proper diagnosis on the [Veteran's] problem and performed appropriate surgical debridement including irrigation and debridement with the bead pouch and a partial calcanectomy on the [V]eteran's heel.  My opinion is based on the reasonable degree of medical certainty.

Although the VA acted in accordance to the standard medical and surgical practice as relates to the management of the diabetic foot, the [V]eteran had some issues that may be related to communication and trust and that may not have been addressed adequately but all in all, I think standard medical and surgical practice were applied to this gentleman.  Diabetic foot infections are serious medical problem[s] that requir[e] immediate medical attention, diagnostic evaluation, and hospitalization, and this was clearly done in the [V]eteran's case. . . . [A] deep [diabetic] infection may include an abscess and bone infection or osteomyelitis.  The infection to the bone or osteomyelitis takes at least three weeks to show up on x-rays, so it is not unusual for the x-rays to be negative in patients with osteomyelitis. . . .

The [Veteran's] second bone scan shows increased uptake which may be consistent with findings of osteomyelitis. . . .

After reviewing [the] records, I do believe that the [Veteran] initially presented with an abscess of the right heel that developed into the more deeper infection of osteomyelitis. . . .

I think the VA acted in a proper manner by removing a part of the calcaneus.  Partial calcanectomy is a standard of care for infected calcaneal bone and I have performed this enormous times in my practice.  When bone is infected, it lacks blood supply to allow for adequate healing and failure to remove that bone leads to worsening of the infection.

My opinions are based on a reasonable degree of medical certainty, based on the records submitted to me for review.

While the evidence shows that the Veteran has current diagnoses of a right foot disorder, there is no evidence that it was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel.  The only medical evidence of record which discusses whether the Veteran's medical treatment was deficient in any manner is the August 2006 independent medical opinion.  This report stated that VA acted properly in its treatment of the Veteran.  Furthermore, while the Veteran states that he did not consent to the calcanectomy, he signed a consent form that specifically included permission for the performance "of such additional operations or procedures as are found to be necessary or desirable, in the judgment of the professional staff of the below-named medical facility, during the course of the above-named operation or procedure."  As the medical evidence of record shows that the calcanectomy was necessary or desirable under the circumstances of the operation, it is covered by this consent form.

In addition, the medical evidence of record does not show that the Veteran experienced additional disability that was due to an event not reasonably foreseeable in furnishing his medical treatment.  The only medical evidence of record that comments on whether the Veteran's additional disability was reasonably foreseeable is the August 2006 independent medical opinion.  That opinion stated that the Veteran initially presented with an abscess of the right heel which later developed into a deeper infection.  The physician stated that it was "very easy" for abscess to spread to a deeper bony infection "within days to weeks" in the calcaneus as a result of the bone's inherent structure.  The physician also stated that such a spread of infection was heightened in diabetic patients who "are prone to having an infection."  The characterization of the infection as "very easy" is probative evidence that the spread of the abscess to a deeper infection of the calcaneus was reasonably foreseeable.  The further commentary on the ease with which such infections spread in diabetic patients is further probative evidence that the Veteran was particularly susceptible to such an occurrence.  Thus, the preponderance of the medical evidence of record demonstrates that it was reasonably foreseeable for the Veteran's right ankle abscess to result in an infection of the calcaneal bone.

Furthermore, the physician stated that a "[p]artial calcanectomy is a standard of care for infected calcaneal bone and I have performed this [operation an] enormous [number of] times in my practice.  When bone is infected, it lacks blood supply to allow for adequate healing and failure to remove that bone leads to worsening of the infection."  The term "standard of care" clearly indicates that such an operation is normal.  Accordingly, the preponderance of the medical evidence of record shows that the Veteran's partial calcanectomy was reasonably foreseeable once the Veteran's calcaneus became infected.  Finally, there is no medical evidence of record that states that the residuals from the Veteran's partial calcanectomy were not foreseeable prior to the operation.  The Veteran has not presented any medical evidence that demonstrates that any of his current residuals were not reasonably foreseeable.  As such, the only medical evidence of record that addresses the foreseeability of the Veteran's residuals is the August 2006 independent medical opinion which, as described above, regarded the sequence of events that occurred during the treatment in question as normal.  While the Veteran also claims that VA's treatment was insufficient in other ways, there is no medical evidence of record that provides an opinion that the Veteran's current right foot disorder was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.

The medical evidence of record includes numerous VA medical reports in which the Veteran complained of negligent or otherwise deficient treatment by VA personnel.  However, these statements are not competent etiological evidence, as they are based entirely on the Veteran's own statements and do not include any independent commentary from the various examiners.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Such evidence cannot enjoy the presumption of truthfulness, because a medical professional is not competent to opine as to matters outside the scope of his or her expertise, and a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order for any testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration").  The Court has held that medical professionals are not competent to transform a lay history, unenhanced by medical comment, into competent medical evidence based on their status as medical professionals.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The Veteran has also submitted numerous internet articles on surgical operations and anesthesia.  The Court has held that a medical article or treatise can provide support to a claim, but that they must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  The articles of record do not discuss the specific circumstances of the Veteran's right foot disorder in any manner, let alone whether VA personnel were deficient in any way in their treatment of the Veteran.  In addition, these articles have never been commented on in any form by a medical professional.  As such, these articles are not competent to show that the Veteran experiences additional disability related to a right foot disorder as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.

The Veteran's statements alone are not sufficient to prove that he experiences additional disability related to a right foot disorder as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he experiences additional disability related to a right foot disorder as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the medical evidence of record does not show that the Veteran experiences additional disability related to a right foot disorder as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment.  Accordingly, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability related to a right foot disorder are not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no medical evidence of record that the Veteran experiences additional disability related to a right foot disorder as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's medical treatment, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability related to a right foot disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


